Title: From James Madison to Charles J. Ingersoll, 4 January 1818
From: Madison, James
To: Ingersoll, Charles J.


Dear Sir
Montpellier Jany. 4. 1818
I have recd. your letter of the 25th. Ult. Believing that the late war merits a historical review, penetrating below the surface of events, and beyond the horizon of unexpanded minds, I am glad to learn that the task is contemplated by one whose talents, and, what is not less essential, whose fairness of dispositions, are entitled to so much confidence. Whatever be the light in which any individual actor on the public theatre may appear, the contest, exhibited in its true features, can not fail to do honor to our Country; and in one respect particularly, to be auspicious to its solid & lasting interest. If our first struggle was a war of our infancy, this last was that of our youth; and the issue of both, wisely improved, may long postpone, if not forever prevent a necessity for exerting the strength of our Manhood.
With this view of the subject, and of the hands into which it is falling, I cannot be unwilling to contribute to the stock of materials. But you much overrate, I fear, “my private papers,” as distinct from those otherwise attainable. They consist, for the most part, of my correspondence with the Heads of Departments, particularly when separated from them, and of a few vestiges remaining, of Cabinet consultations. It has been my purpose to employ a portion of my leisure, in gathering up and arranging these, with others relating to other periods of our public affairs; and after looking over carefully the first, I shall be better able to judge how far, they throw any valuable rays on your object, and are of a nature not improper for public use. Be pleased, Sir, to accept assurances of my esteem, and cordial respects.
James Madison
